Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s 7-12-22 elections, without traverse, of the invention of Group I, and of the species of method making use of an input composition of a plurality of T cells which “comprises CD4+ and CD8+ cells”; of the species of method wherein “prior to the incubating, the T cells have not been subjected to a temperature of, of about, greater than, or greater than about 37 ± 2.0°C for a duration of more than 15 minutes, 30 minutes, 1 hour or 2 hours after obtaining the sample from the subject;” of the species of method “wherein the activation is performed in vitro” are acknowledged.

Upon reconsideration the requirement that applicant elect a species of method “wherein the incubating is initiated no more than 24 hours after…” OR “wherein prior to the incubating, the T cells have not been subjected to a temperature of, of about… 37…” is withdrawn.

Claims 1-9, 18-21, 28, 34, 36, 37, 39, 41-44, 46, 47, 53-56, 69-71, 73-75, 111, 120-125 are pending.

Claims 74 and 75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group or Species of invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 7-12-22.

Claims 1-9, 18-21, 28, 34, 36, 37, 39, 41-44, 46, 47, 53-56, 69-71, 73, 111, 120-125 are under examination as they read on the species of method making use of an input composition of a plurality of T cells which “comprises CD4+ and CD8+ cells” and of the species of method “wherein the activation is performed in vitro.”

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 18-21, 28, 34, 36, 37, 39, 41-44, 53-56, 69-71, 73, 111, 120-125 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crisman et al. (WO 2016/073602, cited on an IDS) as evidenced by Tollerud et al. (Journal of Clinical Immunology, Vol. 9, No. 3, 1989); Miltenyi Biotec “Rapid Cytokine Inspector (CD4/CD8 T Cell) Kit, human,” pages 1-5 (downloaded 8-9-22) and Hashemi et al. (FASEB J., 13, 2071–2082 (1999))(all cited herewith but for Crisman).

Crisman teaches a method for isolating CD4+ and CD8+ T-cells, said cells being selected from a PBMC sample obtained from a subject at room temperature in a centrifugal chamber, the method further comprising incubating in said centrifugal chamber a viral vector particle, such as a lentiviral vector particle comprising a recombinant nucleic acid encoding a CAR, with said CD4+ and CD8+ T-cells wherein during or subsequent to said incubation of said T-cells with said viral vector particle said T-cells are exposed to stimulating conditions involving a temperature suitable for the growth of T-cells, e.g., at room temperature, i.e., at least about 25 °C or 30 °C,  such as in the presence of an agent capable of activating one or more intracellular signaling domains of one on or more component of a TCR complex, e.g., CD3 and a secondary agent that specifically binds to a T cell costimulatory molecule, e.g., CD28, including anti-CD3 and anti-CD28 antibodies present on the surface of a solid support, e.g., such as a bead, wherein the method produces an output composition comprising CD4+ and CD8+ T-cells transduced with the recombinant nucleic acid encoding said CAR (see paragraphs 0044, 0049, 0084-0087, 0098-0099, 0197-0199, 0200, 0252, 0258, 0263, 0269, 0277-0279, 0302, 0459 and claims 38, 44, 79, 85, 104 and 112).

With respect to claims 5, 8 and 9, in transducing CD4+ and CD8+ T-cells selected from human PBMC, as evidenced by Tollerud less than 10% of the T-cells contained in human PBMCs are activated T-cells (ACT-T), i.e., less than 10% of the T-cells contained in human PBMCs are HLA-DR+ T-cells (see Fig. 2).  Moreover, with respect to claim 120, as evidenced by Tollerud no more than 5% of T-cells from white donors of any age express HLA-DR+ (see ibid).  Likewise, with respect to claim 121, as shown by Miltenyi Biotec few if any human CD4+ and CD8+ T-cells isolated from PBMC express IFN-gamma (see Fig. 1B and D).  Furthermore, with respect to claims 122-123, as shown by Hashemi at Fig. 7B no more than 10% of human T-cells isolated from PBMC are in the G1 or later phase of the cell cycle; moreover, no more than 10% of the T-cells in PBMC are capable of proliferating the absence of a stimulatory agent (see Fig. 1, Fig. 8).

Thus, in practicing the transduction method described by Crisman with human CD4+ and CD8+ T-cells selected from PBMC the ordinarily skilled artisan would necessarily be transducing T-cells wherein prior to incubation with the viral vector no more than 10% of the T-cells are activated cells.  

With respect to claim 21, given that the method of isolating and incubating CD4+ and CD8+ T-cells from PBMC with a viral vector and with anti-CD3/anti-CD28 stimulatory antibodies in a centrifugal chamber as described by Crisman is substantially the same as the claimed transduction method, the evidence tends to indicate that the ordinarily skilled artisan practicing the teachings of Crisman would necessarily produce a plurality T cells comprising a ratio of CD4:CD8 cells meeting the requirement of claim 21.

With respect to claim 28, at paragraphs 0294-0296 Crisman teaches various embodiments wherein the cells are cryopreserved either before, during or after said processing methods.

Notably, the transduction and stimulation are taught to be performed in an internal cavity of a centrifugal chamber (see ibid as well as Abstract and paragraph 0011).  With respect to claim 34, Crisman further teaches that “…the incubation generally is carried out under mixing
conditions, such as in the presence of spinning, generally at relatively low force or speed, such
as speed lower than that used to pellet the cells, such as from or from about 600 rpm to 1700
rpm (e.g. at or about or at least 600 rpm, 1000 rpm, or 1500 rpm or 1700 rpm), such as at an
RCF at the sample or wall of the chamber or other container of from or from about 80g to 100g
(e.g. at or about or at least 80 g, 85 g, 90 g, 95 g, or 100 g).  In some embodiments, the spin is
carried out using repeated intervals of a spin at such low speed followed by a rest period, such as
a spin and/or rest for 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 seconds, such as a spin at approximately 1 or 2
seconds followed by a rest for approximately 5, 6, 7, or 8 seconds.” (see paragraph 0271).  As to claim 36, the duration of T-cell stimulation in the internal cavity of a centrifugal chamber is taught to be from about 5 minutes to 6 hours and at range of times in between (see paragraph 0302) while the duration of transduction in the internal cavity of a centrifugal chamber is taught to be greater than or about 5 minutes to greater than our about 120 minutes and at range of times in between (see paragraph 0236).

As to claim 37, at paragraph 0201 Crisman teaches the use of additional agents to promote transduction efficiency such as various polycations including protamine and CH-296.

Crisman claim 104 is drawn to “any of claims 1-103, wherein: the cells comprise primary human T cells obtained from a human subject; and prior to said incubation and/or prior to completion of said transduction and/or, where the method includes formulation, prior to the formulation, the primary human T cells have not been present externally to the subject at a temperature of greater than 30°C for greater than 1 hour, greater than 6 hours, greater than 24 hours, or greater than 48 hours; or prior to said incubation and/or prior to the completion of the transduction, and/or where the method includes formulation, prior to the formulation, the primary human T cells have not been incubated in the presence of an antibody specific for CD3 and/or an antibody specific for CD28 and/or a cytokine, for greater than 1 hour, greater than 6 hours, greater than 24 hours, or greater than 48 hours.”  (see also paragraphs 0096).

With respect to claims 39 and 41-43, the time requirement of the T-cell stimulation and transduction, i.e., the timing requirement of the incubation period, all fall within the limits recited in claim 39 and 41-43.

As to claims 53 and 54, Crisman teaches the number of transfected cells should be at least about 50 x 106 and the number of viral particles present should be at least about 1.6 IU/cell – 10.0 IU/cell meeting the limits of claims 53 and 54 (see paragraph 0030).

As to claims 55 and 56, Crisman teaches viral vector particles comprising a recombinant nucleic acids encoding an antigen receptor such as a transgenic TCR or a CAR (see, e.g., paragraph 0095).

As to claims 69-71 and 73, in addition to teaching stimulation of the T-cells with an agent that binds to CD3 and with an agent that binds CD28 in paragraph 0087, Crisman also teaches that the cells contained in a cavity of a centrifugal chamber can be stimulated with an agent that binds to CD3 and with an agent that binds CD28 subsequent to the transduction step.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Crisman et al. (WO 2016/073602) as evidenced by Tollerud et al. (Journal of Clinical Immunology, Vol. 9, No. 3, 1989); Miltenyi Biotec “Rapid Cytokine Inspector (CD4/CD8 T Cell) Kit, human,” pages 1-5 and Hashemi et al. (FASEB J., 13, 2071–2082 (1999)) as applied to claims 1-9, 18-21, 28, 34, 36, 37, 39, 41-44, 53-56, 69-71, 73, 111, 120-125, and further in view Morgan et al. (WO2016014789, cited herewith).

The teachings of Crisman… are given above.  However, these references do not explicitly teach transduction with the pseudotyped viral particles recited in claims 46 and 47.

Morgan teaches lentiviral transduction of T-cells with a nucleic acid encoding a CAR wherein the lentiviral vector has been pseudotyped with the VSV-G envelope glycoprotein “which allows HIV to infect a wider range of cells because HIV envelope proteins…normally target the virus to CD4+ presenting cells.”  (see page 64, 1st and 2nd full paragraphs; page 65, 2nd full paragraph; Example 4).

Given the reference teachings it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to apply lentiviral pseudotyping with the VSV-G envelop glycoprotein when practicing the transduction methods described by Crisman since VSV-G pseudotyped lentiviral vector is capable of infecting a broader range of cells than non-modified lentiviral particles.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644